 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
 5                                  DISTRICT OF NEVADA
 6                                              ***
 7   BRENDA OSSEWEIJER,                                   Case No. 2:18-cv-01699-MMD-NJK
 8                                      Plaintiff,                   ORDER
          v.
 9
     NATIONAL SECURITY TECHNOLOGIES,
10   LLC,
11                                   Defendant.
12       Based on the scheduling needs of the court,
13       IT IS ORDERED that:
14       1. The ENE Conference currently scheduled for 9:30 a.m. December 19, 2018, is
15             VACATED and CONTINUED to 9:30 a.m. January 11, 2019 in Chambers, Room
16             3071.
17       2. The confidential ENE statements shall be due no later than 4:00 p.m. January 4, 2019.
18       DATED this 13th day of December, 2018.
19

20
                                                         PEGGY A. LEEN
21                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                     1
